Per Curiam.
Applicant passed the July 2005 bar exam and the State Board of Law Examiners certified him for admission to this Court (see 22 NYCRR 520.7). After holding a hearing on the application, the Committee on Character and Fitness recommended denial of the application by decision dated January 25, 2010. Applicant now petitions this Court for admission, notwithstanding the Committee’s decision (see 22 NYCRR 805.1 [m]).
The Committee’s decision recommended denial of the application because of various character and fitness concerns raised by the application, including criminal violations, employment problems, discipline in college and law school, and lack of candor in various settings. In addition, by order dated June 10, 2008, the Supreme Court of New Jersey withheld certification of applicant as a candidate for admission to the bar of New Jersey and further ordered that he may not reapply for admission for two years and until such time as he can present clear and convincing evidence in the form of affirmative acts demonstrating personal reform and current good character. Applicant resides in New Jersey.
In his petition, applicant argues that the Committee did not give adequate consideration to the positive aspects of his application, especially letters of recommendation, his volunteer service and other mitigating factors, and that he possesses the character and general fitness required for admission to the New York State bar (see Judiciary Law § 90 [1] [a]). We conclude, however, that the Committee duly considered the entire application and record before it in reaching its decision.
Under all of the circumstances presented, we deny applicant’s petition.
Mercure, J.P., Spain, Rose, McCarthy and Egan Jr., JJ., concur. Ordered that the petition is denied.